MEMORANDUM **
Angel Estevez Flores and Lourdes Elena Zurita, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to remand to apply for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, see Guzman v. INS, 318 F.3d 911, 912 n. 1 (9th Cir.2003), and we deny the petition for review.
The BIA did not abuse its discretion in denying petitioners’ motion to remand, because they did not demonstrate prima facie eligibility for CAT relief. See 8 C.F.R. § 1208.16(c)(2) (applicant for CAT relief must prove “it is more likely than not that he or she would be tortured if removed to the proposed country of removal”); Mendez-Gutierrez v. Ashcroft, 340 F.3d 865, 869-70 (9th Cir.2003) (“prima facie eligibility for the relief sought is a prerequisite for the granting of a motion to reopen”); see also Ramirez-Alejandre v. Ashcroft, 319 F.3d 365, 382 (9th Cir.2003) (en banc) (“Under BIA procedure, a motion to remand must meet all the requirements of a motion to reopen and the two are treated the same.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.